                                                    Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 1 of 10




                                         1     Michael Kind, Esq.
                                               Nevada Bar No.: 13903
                                         2
                                               KIND LAW
                                         3     8860 South Maryland Parkway, Suite 106
                                               Las Vegas, Nevada 89123
                                         4
                                               (702) 337-2322
                                         5     (702) 329-5881 (fax)
                                         6     mk@kindlaw.com
                                               Attorney for Aaron Feld
                                         7
                                         8
                                                                UNITED STATES DISTRICT COURT
                                         9                           DISTRICT OF NEVADA
                                         10
8860 South Maryland Parkway, Suite 106




                                         11    Aaron Feld,                                  Case No.: 2:20-cv-01156
                                         12
       Las Vegas, Nevada 89123




                                                                       Plaintiff,           Complaint
                                         13
             KIND LAW




                                         14         v.                                      Jury trial demanded
                                         15
                                               Navient Solutions, LLC and Pioneer
                                         16    Credit Recovery, Inc.,
                                         17
                                                                       Defendant.
                                         18
                                         19
                                                                                    Introduction
                                         20
                                               1.   In enacting the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.
                                         21
                                                    (the “FDCPA”), Congress found abundant evidence of the use of abusive,
                                         22
                                                    deceptive, and unfair debt collection practices by many debt collectors, and
                                         23
                                                    determined that abusive debt collection practices contribute to bankruptcies,
                                         24
                                                    marital instability, the loss of jobs, and invasions of individual privacy. The
                                         25
                                                    FDCPA is intended to eliminate abusive debt collection practices by debt
                                         26
                                                    collectors. The Act ensures that law-abiding debt collectors are not
                                         27
                                              ___________________
                                              COMPLAINT                              —1—
                                                    Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 2 of 10




                                         1          competitively disadvantaged, and protects consumers against debt collection
                                         2          uniformly among the States.
                                         3     2.   Aaron Feld (“Plaintiff”), by counsel, brings this action to challenge the actions
                                         4          of Navient Solutions, LLC and Pioneer Credit Recovery, Inc. (jointly as
                                         5          “Defendant”), with regard to attempts by Defendant’s unlawful attempts to
                                         6          collect debt from Plaintiff, causing harm to Plaintiff.
                                         7     3.   Plaintiff makes these allegations on information and belief, with the exception
                                         8          of those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
                                         9          knowledge.
                                         10    4.   While many violations are described below with specificity, this Complaint
8860 South Maryland Parkway, Suite 106




                                         11         alleges violations of the statutes cited in their entirety.
                                         12    5.   Unless otherwise stated, all the conduct engaged in by Defendants took place
       Las Vegas, Nevada 89123




                                         13         in Nevada.
             KIND LAW




                                         14    6.   Any violations by Defendant was knowing, willful, and intentional, and
                                         15         Defendant did not maintain procedures reasonably adapted to avoid any such
                                         16         violations.
                                         17                                  Jurisdiction and Venue
                                         18    7.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
                                         19         jurisdiction).
                                         20    8.   This action arises out of Defendant’s violations of the FDCPA and the
                                         21         Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).
                                         22    9.   Defendant is subject to personal jurisdiction in Nevada, as it is registered with
                                         23         the Nevada Secretary of State and conducts business in Nevada and attempted
                                         24         to collect debt from Plaintiff in Nevada.
                                         25    10. Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving
                                         26         rise to this complaint occurred in Nevada.
                                         27
                                              ___________________
                                              COMPLAINT                               —2—
                                                   Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 3 of 10




                                         1                                           Parties
                                         2     11. Plaintiff is a natural person who resides in Clark County, Nevada.
                                         3     12. Plaintiff is alleged to owe a debt, and is a consumer as that term is defined by
                                         4         15 U.S.C. § 1692a(3). Plaintiff is, and at all times mentioned herein was, a
                                         5         “person” as defined by 47 U.S.C. § 153(39).
                                         6     13. Defendants are each a company that offers debt collection services and is a
                                         7         “person,” as defined by 47 U.S.C. § 153(39).
                                         8     14. Plaintiff is informed and believes, and thereon alleges, that Defendant is a
                                         9         company and owner (or frequent user) of one or more of the telephone
                                         10        numbers used by Defendant to make telephone calls to Plaintiffs in violation
8860 South Maryland Parkway, Suite 106




                                         11        of the TCPA.
                                         12    15. Defendant uses an instrumentality of interstate commerce or the mails in a
       Las Vegas, Nevada 89123




                                         13        business the principal purpose of which is the collection of debts, or who
             KIND LAW




                                         14        regularly collects or attempts to collect, directly or indirectly, debts owed or
                                         15        due or asserted to be owed or due another and is a debt collector as defined by
                                         16        15 U.S.C. § 1692a(6).
                                         17                                   Factual Allegations
                                         18    16. Over seven years ago, Plaintiff’s grandfather was alleged to have owed a
                                         19        student loan debt as a cosigner for another family member (not Plaintiff) (the
                                         20        “debt”).
                                         21    17. The debt was incurred primarily for personal, family or household purposes
                                         22        and the debt is therefore a debt as that term is defined by 15 U.S.C. §1692a(5).
                                         23    18. The validity of the alleged debt is immaterial to this action, and Plaintiff
                                         24        currently takes no position as to its validity, except as described here.
                                         25    19. Defendant was assigned the right to collect on the debt.
                                         26    20. About seven years ago, Plaintiff's grandfather passed away and
                                         27        Defendant began to attempt to collect the debt from Plaintiff.
                                              ___________________
                                              COMPLAINT                             —3—
                                                   Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 4 of 10




                                         1     21. Repeatedly, Plaintiff informed Defendant that it was not his debt and to stop
                                         2         calling.
                                         3     22. Over the years, Plaintiff told Defendant to stop calling many time, until as
                                         4         recently as December 2019 or even January 2020.
                                         5     23. Thus, Defendant knew that Plaintiff disputed the debt and that Plaintiff did
                                         6         not owe the debt, but still continued to call Plaintiff in an attempt to collect
                                         7         the debt from Plaintiff. In this way, Defendant's actions were harassing and
                                         8         abusive.
                                         9     24. Defendant was attempting to collect an amount that it was not entitled to.
                                         10        Under the FDCPA, a “debt collector may not use unfair or unconscionable
8860 South Maryland Parkway, Suite 106




                                         11        means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. The Act
                                         12        prohibits “the collection of any amount (including any interest, fee, charge, or
       Las Vegas, Nevada 89123




                                         13        expense incidental to the principal obligation) unless such amount is expressly
             KIND LAW




                                         14        authorized by the agreement creating the debt or permitted by law.” 15 U.S.C.
                                         15        § 1692f(1).
                                         16    25. Consequently, Defendant violated 15 U.S.C. §§ 1692c, 1692e, and 1692f.
                                         17    26. Defendant’s actions were willful and knowing because Defendant knew that
                                         18        Plaintiff disputed the debt and knew that it was prohibited from contacting
                                         19        Plaintiff to collect the debt until it verified the debt and informed Plaintiff of
                                         20        the verification in writing.
                                         21                             Defendant violated the TCPA
                                         22    27. Within the last four years, without any prior express consent to call Plaintiff
                                         23        on his cellphone, Defendant repeatedly called Plaintiff’s cellphone.
                                         24    28. Upon information and belief, Defendant placed these calls using an automatic
                                         25        telephone dialing system (“ATDS”) or with an artificial or prerecorded voice,
                                         26        as prohibited by 47 U.S.C. § 227(b)(1)(A).
                                         27
                                              ___________________
                                              COMPLAINT                             —4—
                                                   Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 5 of 10




                                         1     29. These telephone calls constituted calls that were not for emergency purposes
                                         2         as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
                                         3     30. Upon information and belief, the ATDS used by Defendants has the capacity
                                         4         to store or produce telephone numbers to be called, using a random or
                                         5         sequential number generator.
                                         6     31. Upon information and belief, the ATDS used by Defendant also has the
                                         7         capacity to, and does, dial telephone numbers stored as a list or in a database
                                         8         with little or without any human intervention.
                                         9     32. Defendant’s calls were placed to a telephone number assigned to a cellular
                                         10        telephone service for which Plaintiff incurred a charge for incoming calls
8860 South Maryland Parkway, Suite 106




                                         11        pursuant to 47 U.S.C. § 227(b)(1).
                                         12    33. The telephone calls were unwanted by Plaintiff and Plaintiff repeatedly asked
       Las Vegas, Nevada 89123




                                         13        that the calls cease.
             KIND LAW




                                         14    34. Defendant did not have prior express written consent to place the telephone
                                         15        calls to Plaintiff.
                                         16    35. Through Defendant’s conduct, Plaintiff suffered an invasion of a legally
                                         17        protected interest in privacy, which is specifically addressed and protected by
                                         18        the TCPA.
                                         19    36. Plaintiff was personally affected by Defendant's aforementioned conduct
                                         20        because Plaintiff was frustrated and distressed that Defendant interrupted
                                         21        Plaintiff with an unwanted calls using an ATDS.
                                         22    37. Defendant’s calls forced Plaintiff to live without the utility of his cellular
                                         23        phone by occupying his cellular telephone with one or more unwanted calls,
                                         24        causing a nuisance and lost time.
                                         25    38. Defendant’s calls to Plaintiff’s cellular telephone numbers were unsolicited
                                         26        by Plaintiffs and without Plaintiff’s permission or consent.
                                         27
                                              ___________________
                                              COMPLAINT                            —5—
                                                  Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 6 of 10




                                         1     39. Plaintiff is informed and believes and thereupon allege, that the calls were
                                         2         made by Defendant and/or Defendant's agent(s), with Defendant's permission,
                                         3         knowledge, control and for Defendant's benefit.
                                         4     40. Through the aforementioned conduct, Defendant has violated 47 U.S.C. §
                                         5         227(b)(1)(A)(iii).
                                         6     41. Further, Defendant's violations also caused Plaintiff to suffer a real and
                                         7         concrete harm because when Defendant called Plaintiff, Plaintiff's time was
                                         8         wasted on phone calls with Defendant when Defendant had no right to contact
                                         9         Plaintiff. Defendant also consumed and wasted Plaintiff’s cellphone battery
                                         10        life. Plaintiff also suffered from frustration and annoyance from Defendant's
8860 South Maryland Parkway, Suite 106




                                         11        pre-recorded voice which the TCPA was enacted to prevent. See, e.g., Mey v.
                                         12        Got Warranty, Inc., No. 5:15-CV-101, 2016 U.S. Dist. LEXIS 84972, at *8
       Las Vegas, Nevada 89123




                                         13        (N.D.W. Va. June 30, 2016) (“[S]uch calls also cause intangible injuries,
             KIND LAW




                                         14        regardless of whether the consumer has a prepaid cell phone or a plan with a
                                         15        limited number of minutes. The main types of intangible harm that unlawful
                                         16        calls cause are (1) invasion of privacy, (2) intrusion upon and occupation of
                                         17        the capacity of the consumer's cell phone, and (3) wasting the consumer’s time
                                         18        or causing the risk of personal injury due to interruption and distraction.”).
                                         19                                   Plaintiff’s damages
                                         20    42. Plaintiff has suffered emotional distress and mental anguish as a result of
                                         21        Defendants’ actions described here. In addition, Plaintiff was forced to spend
                                         22        days disputing Defendant’s collection efforts and incurred out-of-pocket costs
                                         23        and time in his repeated attempts to dispute Defendant’s actions. Plaintiff
                                         24        further suffered humiliation and embarrassment when Defendant refused to
                                         25        comply with the TCPA and FDCPA and when Plaintiff needed to seek the
                                         26        help of others, including friends, family, and an attorney, because Plaintiff felt
                                         27        helpless against Defendant.
                                              ___________________
                                              COMPLAINT                             —6—
                                                   Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 7 of 10




                                         1                                        Count One
                                         2                           Fair Debt Collection Practices Act
                                         3                                15 U.S.C. §§ 1692 et seq.
                                         4     43. Plaintiff repeats, re-alleges, and incorporates by reference, all other
                                         5         paragraphs of the Complaint as though fully stated herein.
                                         6     44. Defendant’s conduct violated 15 U.S.C. § 1692c(c) in that Defendant
                                         7         unlawfully communicated with Plaintiff to collect the debt when Defendant
                                         8         knew that Plaintiff disputed the debt.
                                         9     45. Defendants’ conduct violated § 1692e by using false, deceptive, and
                                         10        misleading representations and means in connection with the collection of any
8860 South Maryland Parkway, Suite 106




                                         11        debt.
                                         12    46. Defendant’s conduct violated § 1692e(5) by threatening to take action against
       Las Vegas, Nevada 89123




                                         13        Plaintiff which could not be legally taken in connection with the debt.
             KIND LAW




                                         14    47. Defendant’s conduct violated § 1692e(10) in that Defendant employed
                                         15        various false representations and deceptive means in an attempt to collect the
                                         16        debt from Plaintiff.
                                         17    48. Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair
                                         18        and unconscionable means to collect a debt against Plaintiff.
                                         19    49. Defendant’s conduct violated 15 U.S.C. § 1692f(l) in that Defendant
                                         20        attempted to collect an amount not expressly authorized by the agreement
                                         21        creating the debt or permitted by law.
                                         22    50. The foregoing acts and omissions constitute numerous and multiple violations
                                         23        of the FDCPA, including but not limited to each and every one of the above-
                                         24        cited provisions of the FDCPA.
                                         25    51. As a result of each and every violation of the FDCPA, Plaintiff is entitled to
                                         26        actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages up to
                                         27
                                              ___________________
                                              COMPLAINT                             —7—
                                                   Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 8 of 10




                                         1         $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s
                                         2         fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
                                         3                                         Count Two
                                         4                            Negligent Violations of the TCPA
                                         5                                   47 U.S.C. § 227, et seq.
                                         6     52. Plaintiff incorporates by reference all of the above paragraphs of this
                                         7         Complaint as though fully stated herein.
                                         8     53. The foregoing acts and omissions of Defendant constitute numerous and
                                         9         multiple negligent violations of the TCPA, including but not limited to each
                                         10        and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
8860 South Maryland Parkway, Suite 106




                                         11    54. As a result of Defendant's negligent violations of 47 U.S.C. § 227 et seq,
                                         12        Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
       Las Vegas, Nevada 89123




                                         13        every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
             KIND LAW




                                         14    55. Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct
                                         15        in the future.
                                         16                                       Count Three
                                         17                         Knowing and/or Willful Violations of the TCPA
                                         18                                  47 U.S.C. § 227, et seq.
                                         19    56. Plaintiff incorporate by reference all of the above paragraphs of this
                                         20        Complaint as though fully stated herein.
                                         21    57. The foregoing acts and omissions of Defendant constitute numerous and
                                         22        multiple knowing and/or willful violations of the TCPA, including but not
                                         23        limited to each and every one of the above-cited provisions of 47 U.S.C. §
                                         24        227, et seq.
                                         25    58. As a result of Defendant's knowing and/or willful violations of 47 U.S.C. §
                                         26        227et seq, Plaintiff is entitled to an award of $1,500.00 in statutory damages,
                                         27        for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
                                              ___________________
                                              COMPLAINT                             —8—
                                                   Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 9 of 10




                                         1     59. Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct
                                         2         in the future.
                                         3                                       Prayer for relief
                                         4     60. WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
                                         5         and Plaintiff be awarded damages from Defendant, as follows:
                                         6          • An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
                                         7          • An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
                                         8              1692k(a)(2)(A);
                                         9          • Award statutory damages of $500.00 for each and every negligent
                                         10             violations of 47 U.S.C. § 227(b)(1), pursuant to 47 U.S.C. §
8860 South Maryland Parkway, Suite 106




                                         11             227(b)(3)(B);
                                         12         • Award statutory damages of $1,500.00 for each and every knowing
       Las Vegas, Nevada 89123




                                         13             and/or willful violations of 47 U.S.C. § 227(b)(1), pursuant to 47
             KIND LAW




                                         14             U.S.C. § 227(b)(3)(C);
                                         15         • Injunctive relief prohibiting such conduct in the future, pursuant to
                                         16             47 U.S.C. § 227(b)(3)(A);
                                         17         • An award of costs of litigation and reasonable attorney’s fees,
                                         18             pursuant to 15 U.S.C. § 1692k(a)(3);
                                         19         • Interest on all amounts awarded; and
                                         20         • Any other relief that this Court deems just and proper.
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                             —9—
                                                  Case 2:20-cv-01156-GMN-NJK Document 1 Filed 06/22/20 Page 10 of 10




                                         1                                       Jury Demand
                                         2     61. Pursuant to the seventh amendment to the Constitution of the United States of
                                         3         America, Plaintiff is entitled to, and demands, a trial by jury.
                                         4      Dated: June 22, 2020.
                                         5                                            Respectfully submitted,

                                         6                                            KIND LAW
                                         7
                                                                                      /s/ Michael Kind
                                         8                                            Michael Kind, Esq.
                                         9                                            8860 South Maryland Parkway, Suite 106
                                                                                      Las Vegas, Nevada 89123
                                         10                                           Attorney for Aaron Feld
8860 South Maryland Parkway, Suite 106




                                         11
                                         12
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                            — 10 —
